Citation Nr: 1719574	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-25 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from March 2005 to April 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with cognitive disorder, effective April 30, 2009, the day after service discharge, assigning a 50 percent rating.  Jurisdiction resides with the RO in Cleveland, Ohio.  

A December 2009 rating decision proposed to reduce the rating.  A February 2010 rating decision reduced the rating, effective May 1, 2010.  However, the RO then increased the rating for PTSD to 70 percent, effective April 30, 2009.  Therefore, the Veteran's initial disagreement as to the reduction is rendered moot as he is currently in receipt of a 70 percent since the beginning of the appeal period.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his PTSD disability causes severe functional impairment in all or most areas of his life.  See April 2017 Appellant's Brief.  

The Veteran is currently in receipt of a 70 percent disability rating for his PTSD disability for the entire initial rating period on appeal (immediately following service separation).  In order to warrant the next higher (100 percent schedular rating), the Veteran would have to demonstrate that his PTSD disability more nearly approximates total social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The Veteran has not been afforded a VA psychiatric examination since December 2009, more than 7 years ago.  Further, the available evidence of record shows that the Veteran was attending school following service separation and was training to become a paramedic.  See e.g., December 2009 VA QTC examination report (Veteran was enrolled at Columbus State); February 2010 VA psychiatric treatment note (indicating that the Veteran was in school and would need 2 more years before he could work as a paramedic); see also December 2010 VA treatment record (in 5 months Veteran hoped to be hired as paramedic).  Notably, in a June 2011 VA treatment record, it was noted that the Veteran had been certified to work as a full-time paramedic; however, it is unclear whether the Veteran is currently employed.  

Given the Veteran's indication that his PTSD disability causes severe functional impairment in all or most areas of his life, and because the evidence does not sufficiently address the Veteran's current employment status, the Board finds that a new VA psychiatric examination is warranted.  The examiner should specifically address whether the Veteran's PTSD disability more nearly approximates total social and occupational impairment, as required for a higher rating in excess of 70 percent.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associate them with the file. 

2.  Then, schedule the Veteran for a VA mental health examination to determine the current extent and severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.

After examining the Veteran and reviewing his claims file, the examiner is asked to address whether the Veteran's PTSD results in total social and occupational impairment.  

3.  After completion of the foregoing and all other necessary development, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



